DETAILED ACTION
Status of the Application
Claims 1-17 have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed on November 14, 2018 has been acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112, Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 16 recites “[a] computer readable recording medium in which a computer program for executing a sales management method according to claim 1 is recorded.”
Here, since claim16 is a “computer readable recording medium,” which is a system defined by the structure recited in the claim, this claim could be infringed by a computer readable recording medium without comprising the functions defined by the system in claim 1. Accordingly, claim 16 fails to include all the limitations of the claim upon which it depends.
Claim 17 recites “[a] computer readable recording medium in which a computer program for executing a sales management method according to claim 15 is recorded.”
Here, since claim17 is a “computer readable recording medium,” which is a system defined by the structure recited in the claim, this claim could be infringed by a computer readable recording medium without comprising the functions defined by the system in claim 15. Accordingly, claim 17 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites “[a] computer readable recording medium in which a computer program for executing a sales management method according to claim 1 is recorded.”
Firstly, there it is not clear what method is being referred to in “a sales management method according to claim 1” because this claim is written in the form an in independent claim and the method is not previously introduced in this independent claim.
Further, the claim is written in the form of an independent claim, yet the claim recites the method of claim 1, and thus, it is unclear whether this claim is intended to be an independent claim or a dependent claim depending on claim 1.
Claim 17 recites “[a] computer readable recording medium in which a computer program for executing a sales management method according to claim 15 is recorded.”
Firstly, there it is not clear what method is being referred to in “a sales management method according to claim 15” because this claim is written in the form an in independent claim and the method is not previously introduced in this independent claim.
Further, the claim is written in the form of an independent claim, yet the claim recites the method of claim 15, and thus, it is unclear whether this claim is intended to be an independent claim or a dependent claim depending on claim 15.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to signals per se. Applicant has claimed a computer readable recording medium and Applicant's specification fails to narrowly define computer readable recording medium to exclude transitory propagating signals. The broadest reasonable interpretation of a claim drawn to a computer readable recording medium includes transitory propagating signals per se in view of the ordinary and customary meaning of computer readable recording medium, which are non-statutory subject matter. As a result, these claims must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). In order to overcome this rejection under 35 U.S.C. 101, the Office recommends amending the claims so that they recite only non-transitory computer-readable medium.
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claim 2-17) recite “[a] … sales management method, wherein the method is a product sales management method executed in a headquarters system in association with a sales branch …, the method comprising: step 1) of obtaining purchase customer characteristics of each product and purchase customer characteristics of each sales branch based on customer facial information, product purchase information, and sales branch identification information obtained from at least one sales branch …, wherein the customer facial information is facial information of an individual customer which is … provided in each sales branch …, the product purchase information is product purchase information of an individual customer which is recognized …, and the purchase customer characteristics are at least one of a gender and an age of a customer, and are classified into at least one type for each purchase customer characteristic; and step 2) of providing order reference information to an individual sales branch …, wherein the order reference information is generated based on at least one of purchase customer characteristics of each product and purchase customer characteristics 
As a whole, each of these limitations are directed to managing the personal human behavior, transactions, and marketing and sales activity of product sales management for headquarters of branches including obtaining the human behavior, transactions, and sales activity of customer characteristics of customers purchasing products at sales branches and providing the human behavior, transactions, and sales activity of providing order information including the expected sales based on the human behavior, transactions, and sales activity of customers purchasing products at sales branches; therefore the claims are directed to a certain method of organizing human activity. Further, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited obtaining purchase customer characteristics of products and sales branches including facial, product, and sales branch information, and providing order reference, including expected sales, based on purchase customer characteristics of the product and branch could all be reasonably interpreted as a human using their mind to observe purchase customer characteristics of products and sales branches based on facial, product, and sales branch information, and mentally performing an analysis based on the observed information and providing expected sales based on observed information, and thus, the claims are directed to a mental process. Accordingly, the claims are directed to mental processes and a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of a “system in association … system including a POS terminal and a camera through a network” and “captured by the camera provided in each … system” in claim 1, and similarly claim 2-17, and in addition, “a microphone through a network” and “obtained from the microphone provided in each … system” in claim 15, and “a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a technical environment/field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Valentino, et al. (US 20160371547 A1) at [0034]-[0035] and Applicant’s specification at [0073], [0172]. Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  In addition, as noted above, with respect to the obtaining and capturing limitations, while portions of these limitations are themselves abstract, even if analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-17 do not transform the recited abstract idea into a patent 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-17 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 & 8-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Valentino, et al. (US 20160371547 A1), hereinafter Valentino.
Regarding claim 1, Valentino discloses a sales management method ([0003], [0071]-[0073], fig. 9), wherein the method is a product sales management method executed in a headquarters system in association with a sales branch system including a POS terminal and a camera through a network, the method comprising ([0035]-[0036], [0040], [0044]-[0045], [0048]-[0049], figs. 2-5): 
step 1) of obtaining purchase customer characteristics of each product and purchase customer characteristics of each sales branch based on customer facial information, product purchase information, and sales branch identification information obtained from at least one sales branch system ([0040], [0066], figs. 3, 7B, the system includes a camera 102 capturing images of subjects 112 making purchases at a POS 310, wherein the camera captures surveillance data including facial 114 and behavior 116 data, the camera and POS generate context data 316, including  camera location, camera ID, type of establishment in which camera 102 is located, location (i.e. branch identification), weather information, item(s) purchased, a cost, a product (i.e. purchase information), and gender etc., and the camera 102 and POS 310 sends surveillance data 108 and  context data 316 to SDAM 104 to be analyzed to identify a subject and behavior patterns associated with the subject and to predict future behavior patterns based on the context and surveillance data), 
wherein the customer facial information is facial information of an individual customer which is captured by the camera provided in each sales branch system ([0040], [0042], fig. 3, the system includes a camera 102 capturing images of subjects 112 making purchases at a POS 310, wherein , the product purchase information is product purchase information of an individual customer which is recognized by the POS terminal provided in each sales branch system ([0040], [0054], figs. 3, 6, POS includes context module capturing and sending context data 316/526 including item(s) purchased, a cost, a time, and a date, [0040], [0044]-[0045], [0048]-[0049], figs. 3-5, wherein camera 102, 212, and 214 and POS 310, 410, and 510 may be in a first, second, and third store respectively (i.e. recognized by a POS in each sales branch system)), and the purchase customer characteristics are at least one of a gender and an age of a customer, and are classified into at least one type for each purchase customer characteristic ([0040], [0054], figs. 3, 6, POS and camera includes context module capturing and sending context data 316/526 including gender, [0073]-[0075], fig. 9, wherein context data from a POS and facial data are compared to identify the behavior of the subject 112, such as the behavior of making a purchase is identified); and 
step 2) of providing order reference information to an individual sales branch system,
wherein the order reference information is generated based on at least one of purchase customer characteristics of each product and purchase customer characteristics of each sales branch, and is product information which is expected to be purchased in the individual sales branch ([0073]-[0077], fig. 9, after receiving surveillance data from camera 102, 212, 214 from a merchant with POSs 310, 410, 510, in step 906, the SDAM compares context data from a POS and facial data to identify the behavior of the subject 112, such as the behavior of making a purchase is identified, in step 910, the SDAM predicts future behavior based on the identified behavior, and in step 912, the SDAM determine supplies (e.g., merchandise of some kind such as, but not limited to, shoes, coffee, coffee cups, purse, etc.) for the merchant based on the predicted future behavior to be executed by the subject while visiting the merchant, for a particular store, region, and/or combination thereof).
Regarding claim 2, Valentino discloses the method of claim 1 (as above),wherein the step 1) includes: step 11) of receiving the customer facial information, the product purchase information, and the sales branch identification information from at least one sales branch system ([0040], [0066], figs. 3, 7B, the system includes a camera 102 capturing images of subjects 112 making purchases at a POS 310, wherein the camera captures surveillance data including facial 114 and behavior 116 data, the camera and POS generate context data 316, including  camera location, camera ID, type of establishment in which camera 102 is located, location (i.e. branch identification), weather information, item(s) purchased, a cost, a product (i.e. purchase information), and gender etc., and the camera 102 and POS 310 sends surveillance data 108 and  context data 316 to SDAM 104 to be analyzed to identify a subject and behavior patterns associated with the subject and to predict future behavior patterns based on the context and surveillance data); and step 12) of obtaining the purchase customer characteristics of each product based on the customer facial information and the product purchase information, and obtaining the purchase customer characteristics of each sales branch based on the customer facial information and the sales branch identification information ([0040]-[0042], indexes (or categorize) the behavior as a “purchase activity” based, at least in part, on behavior data 116 and/or context data 316, and the SDAM associates behavior data 116 with subject 112 based on the facial data 114, context data 316 with the subject based on facial data 114, and behavior data 116 with context data 316 to show a relationship between the indexed behavior data and particular context, wherein context data 316 includes type of establishment in which camera 102 is located, location (i.e. branch identification), weather information, item(s) purchased, a cost, a product (i.e. purchase information), and gender etc., [0058], [0073]-[0077], fig. 9, in step 904, the SDAM identifies the subject, in step 906, the SDAM compares context data from a POS and facial data to identify the behavior of the subject 112, such as the behavior of the subject is making a purchase is identified, in step 910, the SDAM predicts future behavior based on the identified behavior, and in step 912, the SDAM determine supplies (e.g., merchandise of some kind such as, but not limited to, shoes, coffee, coffee cups, purse, etc.) for the merchant based on the predicted future behavior to be executed by the subject while visiting the merchant, for a particular store, region, and/or combination thereof, such as number of a particular item moves more than another at a particular store).
Regarding claim 3, Valentino discloses the method of claim 1 (as above), wherein the step 1) includes step 101) of obtaining the purchase customer characteristics of each product and the purchase customer characteristics of each sales branch by receiving the same from at least one sales branch system, wherein the sales branch system obtains the purchase customer characteristics of each product based on the customer facial information and the product purchase information, and the sales branch system obtains the purchase customer characteristics of each sales branch based on the customer facial information and the sales branch identification information ([0040]-[0043], indexes (or categorize) the behavior as a “purchase activity” based, at least in part, on behavior data 116 and/or context data 316, and the SDAM associates behavior data 116 with subject 112 based on the facial data 114, context data 316 with the subject based on facial data 114, and behavior data 116 with context data 316 to show a relationship between the indexed behavior data and particular context, wherein context data 316 includes type of establishment in which camera 102 is located, location (i.e. branch identification), weather information, item(s) purchased, a cost, a product (i.e. purchase information), and gender etc., and surveillance data 108 and/or context data 316 to identify one or more patterns of behavior corresponding to subject 112, such as purchasing purse 314 on February 6 or on a rainy day after 5:00 pm may be associated with a subject).
Regarding claim 4, Valentino discloses the method of claim 1 (as above), wherein the order reference information is configured to select as a reference sales branch a sales branch that is classified to have high sales performance according to a preset reference among a plurality of sales branch having an identical type of purchase customer characteristic, and to generate and provide product purchase information of the reference sales branch as order reference information for other sales branch systems having the identical type of purchase customer characteristic. ([0052], sensor data 560 may be used to determine particular context within which various customers shop, such as customers may buy more goods in a crowded store rather than in a slow and uncrowded store, and this sensor data 560 is mapped to predict how ambient condition effects the customer's behavior based at least in part on recorded behavior data and recorded ambient .
Regarding claim 5, Valentino discloses the method of claim 1 (as above), wherein the order reference information is configured to select as a reference product a product that is classified to have high sales performance according to a preset reference among a plurality of products having an identical type of purchase customer characteristic, and to generate and provide information of the reference product as order reference information for sales branch systems having a type of purchase customer characteristics which is identical to the purchase customer characteristics of the reference product ([0077], prediction data allows for determining a particular product will move more than others for a demographic, region, and particular store, and/or combination thereof).
Regarding claim 8, Valentino discloses the method of claim 1 (as above), wherein in the step 1), the purchase customer characteristics of each product and the purchase customer characteristics of each sales branch are obtained in a preset customer characteristic obtaining period, and in the step 2), the order reference information is provided in a preset reference information providing period ([0040], [0066], figs. 3, 7B, the system includes a camera 102 capturing images of subjects 112 making purchases at a POS 310, wherein the camera captures surveillance data including facial 114 and behavior 116 data, the camera and POS generate context data 316 including item(s) purchased, a cost, a time, a date, season, and gender, [0040]-[0043], surveillance data 108 and/or context data 316 are used to identify one or more patterns of behavior corresponding to subject 112, such as purchasing purse 314 on February 6 or on a rainy day after 5:00 pm may be associated with a subject, [0077], prediction data allows for determining a particular product will move more than others for a demographic, region, time, season, and particular store, and/or combination thereof).
Regarding claim 9, Valentino discloses the method of claim 8 (as above), wherein at least one of the customer characteristic obtaining period and the reference information providing period is managed in a separate period preset for each product ([0040], [0066], figs. 3, 7B, the system includes a camera 102 capturing images of subjects 112 making purchases at a POS 310, wherein .
Regarding claim 10, Valentino discloses the method of claim 1 (as above), wherein the headquarters system further associates with an information providing agency system providing weather information, wherein in the step 1), purchase customer characteristics of each weather state are further obtained ([0040], [0066], figs. 3, 7B, the camera and POS generate context data 316, including type of establishment in which camera 102 is located, location (i.e. branch identification), weather information, product, date, time, and season), and in the step 2), the order reference information is generated based on at least one of the purchase customer characteristics of each product, the purchase customer characteristics of each sales branch, and the purchase customer characteristics of each weather state ([0058], [0073]-[0077], fig. 9, the SDAM determine supplies (e.g., merchandise of some kind such as, but not limited to, shoes, coffee, coffee cups, purse, etc.) for the merchant based on the predicted future behavior to be executed by the subject while visiting the merchant, for a particular store, region, and/or combination thereof, such as number of a particular item moves more than another at a particular store, season, and weather).
Regarding claim 11, Valentino discloses the method of claim 10 (as above), wherein the order reference information is configured to select as a reference sales branch a sales branch that is classified to have high sales performance among a plurality of sales branches having an identical type of purchase customer characteristics under one weather state, and to generate and provide product purchase information of the reference sales branch as order reference information for other sales branch systems having the identical type of purchase customer characteristics under the corresponding weather state ([0052], sensor data 560 may be used to determine particular context within which various customers shop, such as customers may buy more goods in a crowded store .
Regarding claim 12, Valentino discloses the method of claim 10 (as above), wherein the order reference information is configured to select as a reference product a product that is classified to have high sales performance among a plurality of products having an identical type of purchase customer characteristics under one weather state, and to generate and provide information of the reference product as order reference information for sales branch systems having a type of purchase customer characteristics which is identical to the purchase customer characteristics of the reference product under the corresponding weather state ([0058], [0073]-[0077], fig. 9, the SDAM determine supplies (e.g., merchandise of some kind such as, but not limited to, shoes, coffee, coffee cups, purse, etc.) for the merchant based on the predicted future behavior to be executed by the subject while visiting the merchant, for a particular store, region, and/or combination thereof, such as number of a particular item moves more than another at a particular store, season, demographic, and weather).
Regarding claim 13, Valentino discloses the method of claim 1 (as above), wherein the headquarters system further manages inventory information of each product for the individual sales branch, and in the step 2), in the order reference information provided to the individual sales branch system, a product which remains in inventory a preset reference or more is not included in order reference information of the corresponding sales branch  ([0058], [0073]-[0077], fig. 9, the SDAM determine supplies (e.g., merchandise of some kind such as, but not limited to, shoes, coffee, coffee cups, purse, etc.) for the merchant based on the predicted future behavior such as a number of a particular item moves more than another at a particular store).
Regarding claim 14, Valentino discloses the method of claim 1 (as above), further comprising: step 3) of receiving order information from the individual sales branch system; and step 4) of applying a preset payment preference condition to a product included in the order reference information among products included in the order information ([0058], [0073]-[0077], fig. 9, the SDAM determine supplies (e.g., merchandise of some kind such as, but not limited to, shoes, coffee, coffee cups, purse, etc.) for the merchant based on the predicted future behavior such as a number of a particular item moves more than another at a particular store, [0034], [0043], [0047], based on the predicted behavior, the SDAM may offer a coupon for coffee, purchase of a purse to be redeemed on the next rainy day or Feb. 6, 2016 based, at least in part, on the pattern of behavior).
Regarding claim 15, Valentino discloses a sales management method ([0003], [0071]-[0073], fig. 9), wherein the method is a product sales management method executed in a headquarters system in association with a sales branch system provided with a POS terminal, a camera, and a microphone through a network, the method comprising ([0028], 0035]-[0036], [0040], [0044]-[0045], [0048]-[0049], figs. 1-5):
step 1) of obtaining purchase customer characteristics of each product and purchase customer characteristics of each sales branch based on at least one of customer facial information, customer voice information, product purchase information, and sales branch identification information obtained from at least one sales branch system ([0033], [0040]-[0041], [0066], figs. 3, 7B, the system includes a camera 102 capturing images and audio of subject 112 speaking which may be identified as audio data 118 making purchases at a POS 310, wherein the camera captures surveillance data including audio and facial 114 (i.e. voice and facial) and behavior 116 data, the camera and POS generate context data 316, including  camera location, camera ID, type of establishment in which camera 102 is located, location (i.e. branch identification), weather information, item(s) purchased, a cost, a product (i.e. purchase information), and gender etc., and the camera 102 and POS 310 sends surveillance data 108 and  context data 316 to SDAM 104 to be analyzed to identify a subject and behavior patterns associated with the subject and to predict future behavior patterns based on the context and surveillance data, including identifying the subject based on audio and facial data), 
wherein the customer facial information is facial information of an individual customer which is captured by the camera provided in each sales branch system, the customer voice information is voice information of an individual customer which is obtained from the microphone provided in each sales branch system ([0040], [0042], fig. 3, the system includes a camera 102 capturing images of subjects 112 making purchases at a POS 310, wherein the camera captures surveillance data including facial 114 and audio data of the subject making the purchase, [0033], camera 102 may pick-up audio of subject 112 speaking which may be identified as audio data 118, [0039], [0051], [0073], audio and facial analysis are used to identify the subject based on audio and facial data,  [0040], [0044]-[0045], [0048]-[0049], figs. 3-5, wherein camera 102, 212, and 214 and POS 310, 410, and 510 may be in a first, second, and third store respectively (i.e. provided in each sales branch system)), the product purchase information is product purchase information of an individual customer which is recognized from the POS terminal provided in each sales branch system ([0040], [0054], figs. 3, 6, POS includes context module capturing and sending context data 316/526 including item(s) purchased, a cost, a time, and a date, [0040], [0044]-[0045], [0048]-[0049], figs. 3-5, wherein camera 102, 212, and 214 and POS 310, 410, and 510 may be in a first, second, and third store respectively (i.e. recognized by a POS in each sales branch system)), and the purchase customer characteristics are at least one of a gender and an age of a customer, and are classified into at least one type for each purchase customer characteristic ([0040], [0054], figs. 3, 6, POS and camera includes context module capturing and sending context data 316/526 including gender, [0073]-[0075], fig. 9, wherein context data from a POS and facial data are compared to identify the behavior of the subject 112, such as the behavior of making a purchase is identified); and 
step 2) of providing order reference information to an individual sales branch system, wherein the order reference information is generated based on at least one of the purchase customer characteristics of each product and the purchase customer characteristics of each sales branch, and is product information which is expected to be purchased in the individual sales branch ([0073]-[0077], fig. 9, after receiving surveillance data from camera 102, 212, 214 from a merchant with POSs 310, 410, 510, in step 906, the SDAM compares context data from a POS and facial data to identify the behavior of the subject 112, such as the behavior of making a purchase is identified, in step 910, the SDAM predicts future behavior based on the identified behavior, and in step 912, the SDAM determine supplies (e.g., merchandise of some kind such as, but not limited .
Regarding claim 16, Valentino discloses a computer readable recording medium in which a computer program for executing a sales management method according to claim 1 is recorded ([0079]-[0081]).
Regarding claim 17, Valentino discloses a computer readable recording medium in which a computer program for executing a sales management method according to claim 15 is recorded ([0079]-[0081]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Valentino in view of Lee, et al. (US 20130027561 A1), hereinafter Lee.
Regarding claim 6, Valentino discloses the method of claim 1 (as above). Further, while Valentino discloses all of the above, including wherein when the purchase customer characteristics are a customer gender, the purchase customer characteristics are classified into male and female types ([0040], camera 102 may record the purchase and capture surveillance data 108 to generate context data 316, wherein context data 316 includes including gender), Valentino does not expressly disclose the remaining elements of the following limitation, which however, are taught by further teachings in Lee.
Lee teaches wherein when the purchase customer characteristics are a customer gender, the purchase customer characteristics are classified into male and female types, and when the purchase customer characteristics are a customer age, the purchase customer characteristics are classified into types according to an age range ([0208], in step 262 the identity of a customer is detected using the multi-camera face detection and matching system described above, and then once the identity (actual or not) of the customer is detected, identity characteristics are extracted, such as age, gender, demographics, hair color, body type, etc., [0209]-[0210], when the customer leaves the store it is determined whether they made purchases and then effectiveness is measured, including where females when after see an ad (i.e. gender includes classifying as females) purchased [0147], customer is identified as male and aged 18-35 (i.e. gender includes classifying as age range and male)).
Valentino and Lee are analogous fields of invention because both address the problem of determining stock of goods in retail stores by identifying customers in multiple retail stores using 
Regarding claim 7, Valentino discloses the method of claim 6 (as above). Further, while Valeninto discloses all of the above, including wherein the purchase customer characteristics are classified by a combination type combining a gender type ([0040], camera 102 may record the purchase and capture surveillance data 108 to generate context data 316, wherein context data 316 includes including gender and location), Valentino does not expressly disclose the remaining elements of the following limitation, which however, are taught by further teachings in Lee.
Lee teaches wherein the purchase customer characteristics are classified by a combination type combining a gender type and an age type ([0208], in step 262 the identity of a customer is detected using the multi-camera face detection and matching system described above, and then once the identity (actual or not) of the customer is detected, identity characteristics are extracted, such as age, gender, demographics, hair color, body type, etc., [0209]-[0210], when the customer leaves the store it is determined whether they made purchases and then effectiveness is measured, including where females when after see an ad (i.e. gender includes classifying as females) purchased [0147], customer is identified as male and aged 18-35 (i.e. gender includes classifying as age range and male)).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859.  The examiner can normally be reached on Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623